DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, “Electrodeposited Copper Oxide Films: Effects of Bath pH on Grain Orientation and Orientation-Dependent Interfacial Behavior” in view of Jung et al, US Patent 9,233,854 (both as cited in previous Office Action). 

Regarding claim 21, Wang teaches a method of manufacturing an oxide semiconductor, the method comprising impregnating a substrate (TCO substrate) in a solution containing a metal precursor (copper sulfate) and hydroxyl ions (NaOH); and forming a metal oxide on the substrate by applying a voltage to the solution (See page 3091 under “Experimental Details”).

This embodiment of Wang fails to teach the solution includes a surfactant, and the direction of crystal growth of the metal oxide is controllable based on the surfactant, wherein the metal oxide includes a metal selected from the group consisting of Au, Pt, Ti, Ag, Ni, Zr, Ta, Nb, Cr, Co, Mn, Fe, Al, Mg, Si, W, and combinations thereof.

However, page 3090 of Wang teaches that electrodeposition may be used to form metal oxide semiconductor layers, such as titanium oxide, zinc oxide, and tungsten oxide. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electrodeposition process disclosed in Wang may also be used to form other generally known types of materials such as titanium oxide, zinc oxide, and tungsten oxide 

Wang fails to teach the solution includes a surfactant, and the direction of crystal growth of the metal oxide is controllable based on the surfactant,

Jung teaches the solution includes a surfactant, and the direction of crystal growth of the metal oxide is controllable based on the surfactant (column 7, lines 8-10) because surfactants act as capping and structure directing agents by adsorbing to certain facets of the crystal structure and controlling the direction of crystal growth

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung with that of Wang 

Regarding claim 22, Wang teaches a pH of the solution is higher than 7 (See page 3091 under “Experimental Details”).

Regarding claim 23, Wang teaches the solution includes H2O (double-distilled water, page 3091 under “Experimental details”) and a pH adjuster (which is controlling the amount of NaOH, as discussed under “Experimental details”).

Regarding claim 24, Wang teaches the applied voltage is -0.2 V to -0.5 V (-0.4V under “Experimental details”) and  applied through an electrode selected from the group consisting of Pt, Au, Ti, Ag, Ni, Zr, Ta, Zn, Nb, Cr, Co, Mn, Fe, Al, Mg, Si, W, Cu, lanthanide series metals, nitrides thereof, oxides thereof, conductive polymers, and combinations thereof (using the TCO as the working electrode. See page 3092, first paragraph).

Claims 21, 22, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sager et al, US Patent 6,852,920 (newly submitted) in view of in view of Jung et al, US Patent 9,233,854 (as cited in previous Office Action).

conducting substrate) in a solution containing a metal precursor (metal sulfate) and hydroxyl ions (sodium hydroxide); and forming a metal oxide on the substrate by applying a voltage (working voltage) to the solution, wherein the metal oxide comprises a metal selected from the group consisting of Au, Pt, Ti, Ag, Ni, Zr, Ta, Nb, Cr, Co, Mn, Fe, Al, Mg, Si, W, and combinations thereof (column 10, lines 27-58 and 39-51).

Sager fails to teach the solution comprises a surfactant, and a direction of crystal growth of the metal oxide is controllable based on the surfactant.

Jung teaches the solution includes a surfactant, and the direction of crystal growth of the metal oxide is controllable based on the surfactant (column 7, lines 8-10) because surfactants act as capping and structure directing agents by adsorbing to certain facets of the crystal structure and controlling the direction of crystal growth

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung with that of Sager because surfactants are generally known to act as capping and structure directing agents by adsorbing to certain facets of the crystal structure and controlling the direction of crystal growth.



Regarding claim 25, Sager teaches a method of manufacturing an oxide semiconductor, the method comprising: impregnating a substrate (conducting substrate) in a solution containing a metal precursor (metal sulfate) and hydroxyl ions (sodium hydroxide); and forming a metal oxide on the substrate by applying a voltage (working voltage) to the solution, wherein the solution comprises a lactic acid (column 10, lines 39-51).

Sager fails to teach the solution comprises a surfactant, and a direction of crystal growth of the metal oxide is controllable based on the surfactant.

Jung teaches the solution includes a surfactant, and the direction of crystal growth of the metal oxide is controllable based on the surfactant (column 7, lines 8-10) because surfactants act as capping and structure directing agents by adsorbing to certain facets of the crystal structure and controlling the direction of crystal growth

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung with that of Sager because surfactants are generally known to act as capping and structure directing agents by adsorbing to certain facets of the crystal structure and controlling the direction of crystal growth

Regarding claim 27, Sager teaches a pH of the solution is higher than 7 (column 10, line 46-47).

Allowable Subject Matter

Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-3 and 5-14 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…the solution comprises a surfactant, and a direction of crystal growth of the metal oxide is controllable based on the surfactant, and wherein the surfactant comprises a metal selected from the group consisting of Sb, Pb, Ni, Cr, Co, Mn, and combinations thereof.…” in combination with the remaining limitations. Claims 2, 3, and 5-14 are dependent upon claim 1 and are therefore allowable.

Response to Arguments

March 15, 2021 with regards to claim 21 have been fully considered but they are not persuasive. 

In response to arguments that the cited prior art of Wang fails to teach “the metal oxide includes a metal selected from the group consisting of Au, Pt, Ti, Ag, Ni, Zr, Ta, Nb, Cr, Co, Mn, Fe, Al, Mg, Si, W, and combinations thereof”, page 3090 of Wang teaches that electrodeposition may be used to form several different types of metal oxides other then copper oxide, such as titanium oxide, zinc oxide, and tungsten oxide, thereby making it  obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electrodeposition process disclosed in Wang may also be used to form other generally known types of materials such as titanium oxide, zinc oxide, and tungsten oxide. This assertion is also upheld in the fact that the newly cited prior art of Sager also teaches electrodeposition of metal oxides as well (See column 10, lines 39-51 of Sager).

Therefore, the rejection of claim 21 under 35 USC 103 using the cited prior art of Wang is maintained.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899